Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the driving source includes two sliders mounted on the support rods to drive the angle limiting plate to move” of Claim 6, and “wherein the support rod is marked with a scale, and the scale is configured to identify a height of a position of the angle limiting plate” of Claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim interpretation
(1) In regards to the “wherein the substrate is a glass substrate” of claim 1,
Because the substrate is not a structural component constituting the substrate processing apparatus, a property of the substrate, such as a shape, dimension, substrate material identity, chemical or electrical property of the substrate, does not add a patentable weight to the claimed processing apparatus, see the MPEP citations below. Consequently, when an apparatus of a prior art teaches a substrate, it is sufficient to meet the claimed limitation.

Further, as the applicants’ clearly acknowledged in the specification, see the paragraph [0002], it is well-known in the art, the organic light emitting device production technology, such as organic light emitting diodes (OLEDs), uses a glass substrate, consequently, when an apparatus of a prior art teaches a substrate in the organic light emitting device production, the substrate will be considered to include a glass substrate.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-9, 11-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 20140170315, hereafter ‘315).
Regarding to Claim 1, ‘315 teaches:
When deposition begins, the deposition source 200 ejects deposition vapors, and the ejected deposition vapors are deposited to the substrate 10 and form a thin-film (Fig. 1, [0024]), and deposition vapors may fly toward the substrate 10 only via an opening restricted by the angle restricting plate 300 ([0026], the claimed “A vapor deposition baffle mechanism disposed between a vapor deposition source and a substrate, comprising: a baffle component including an angle limiting plate and a vapor deposition aperture, wherein the vapor deposition aperture is formed in the angle limiting plate, and the vapor deposition aperture is configured to allow a substance evaporated from the vapor deposition source to pass through in a conical radiation manner and be deposited on a vapor deposition area of the substrate”);
Actuators 410 and420 are respectively connected to the first and second movable restricting plate 321 and 322, and thus the first and second movable restricting plate 321 and 322 may be driven to independently slide relative to each other ([0029]), and As shown in FIG. 3A, since the opening formed by the protruding edges of the first movable restricting plate 321 is the smallest opening, deposition vapors ejected form 
substrate 10 ([0024], note the substrate is sufficient to meet the glass substrate, further [0005] teaches “A thin-film fabrication process may be used for formation of a thin-film, e.g., as an encapsulation of an organic light emitting display device”, thus the organic light emitting display device productions use a substrate including glass substrate, see the claim interpretation above, “wherein the substrate is a glass substrate”).

Regarding to Claim 2,
Fig. 1 of ‘315 shows two actuators 410 and 420 each including the rod attached the actuator (the claimed “wherein the driving source includes two bases and two support rods, and the support rods are supported on opposite sides of the angle limiting plate, respectively”).

Regarding to Claim 3,
‘315 teaches the actuator 410 connected to the first movable restricting plate 321 is driven, thereby automatically lowering the first movable restricting plate 321 down 

Regarding to Claim 6,
‘315 teaches the movable restricting plate 320 includes the first movable restricting plate 321 and the second movable restricting plate 322, each of which is arranged to be able to slide along a guiding slot 311 formed in the fixed restricting plate 310 ([0028], the claimed “wherein the driving source includes two sliders mounted on the support rods to drive the angle limiting plate to move”).

Regarding to Claims 8-9,
‘315 teaches a thin-film deposition apparatus includes a chamber 100 in which a substrate 10 (deposition target) is fixed and a deposition source 200 which scan-moves inside the chamber 100 below the substrate 10 and ejects deposition vapors ([0024]), and the teaching of the “vapor deposition baffle mechanism” of Claim 1 was discussed in the claim 1 rejection above (the claimed “A vapor deposition apparatus, comprising the vapor deposition baffle mechanism according to claim 1” of Claim 8, and “wherein the vapor deposition apparatus further includes a cavity, and the vapor deposition baffle mechanism is disposed in the cavity” of Claim 9).

Regarding to Claims 11-13 and 16,
Claims 11-13 and 16 are rejected for substantially the same reason as claims 1-3 and 6 rejection above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘315 in view of Fujikawa et al. (US 5898727, hereafter ‘727).

‘315 teaches the actuator 410 connected to the first movable restricting plate 321 is driven, thereby automatically lowering the first movable restricting plate 321 down ([0035], the claimed “wherein the base is, and the base is configured to lift and lower the support rod”).

‘315 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 4: wherein the base is an elastic adjuster, and the base is configured to lift and lower the support rod.
Claim 5: wherein the base is a pneumatic rod or a hydraulic cylinder, and the base is configured to lift and lower the support rod.

‘727 is analogous art in the field of substrate processing apparatus (Field of the Invention). ‘727 teaches the actuator 14 may be a hydraulic type other than the pneumatic type, or may be driven by a motor (lines 45-46 of col. 6), and lifter elastic means 31A (line 3 of col. 6).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an elastic, pneumatic, or hydraulic means, as the actuating means of ‘315, for the purpose of providing lifting force, and/or for its suitability as a lifting means with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Regarding to Claims 14-15,
Claims 14-15 are rejected for substantially the same reason as claims 4-5 rejection above.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘315 in view of Lee et al. (US 20140260718, hereafter ‘718).
Regarding to Claim 7,
‘315 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 7: wherein the support rod is marked with a scale, and the scale is configured to identify a height of a position of the angle limiting plate.

‘718 is analogous art in the field of substrate processing apparatus ([0002-0006]). ‘718 teaches when the angle restriction plate 132 moves upward or downward, the height of the angle restriction plate 132 may be measured by the indication unit 180 ([0070]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have marked the angle restriction plate assembly of ‘315, with a scale, for the purpose of measuring exact height of the angle restriction plate.

Regarding to Claim 17,
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘315 in view of Huang et al. (US 20170268096, hereafter ‘096).
Regarding to Claim 10,
‘315 teaches a deposition source 200, and angle restriction plate 300 (the claimed “wherein the vapor deposition apparatus further includes a vapor deposition source and a vapor deposition baffle mechanisms, and each of the vapor deposition baffle mechanisms is disposed above the corresponding vapor deposition source”).

‘315 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 10: wherein the vapor deposition apparatus further includes a plurality of the vapor deposition sources and a plurality of the vapor deposition baffle mechanisms, and each of the vapor deposition baffle mechanisms is disposed above the corresponding vapor deposition source.

‘096 is analogous art in the field of substrate processing apparatus ([0002-0004]). Fig. 3 of ‘096 shows three evaporation sources 21 and three sets of regulating plates 22, which each set of the regulating plates is disposed above the corresponding evaporation source.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted plural deposition sources 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718